DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 2/24/2020.
Claims 1-9 are pending and have been examined.
Claims 1-9 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US 6594736 B1) and further in view of Wu et al. (US 20040117562 A1) and Piry et al. (US 20080091884 A1).

As to claim 1, Parks teaches a method, comprising operating a data distribution system including a data distribution module and a plurality of host-bus adapters coupled to the data distribution module including (See Col. 3 Ln. 36, Teaches that a plurality of memory banks having a shared address Space are coupled to the processors to enable reading and writing data between the processors and memory banks): 
defining a coherent group that includes a set of members that includes the plurality of host-bus adapters (See Col. 6 Ln. 48-65 and Fig. 3, Teaches that cache coherency unit 305 operates in conjunction with cache directory 304 to manage cache coherency across the multiple processors that may have cached copies of cache able memory locations); 
providing a group-coherent memory area in each of the set of members (See Col. 4 Ln. 31-42, Col. 5 Ln. 13-26, Col. 6 Ln. 14-67,  Teaches that shared address space so all processors in the multiprocessor system have access to them with Substantially uniform latency. Processors are bidirectionally coupled to shared memory through interconnect network. Cache coherency unit operates in conjunction with cache directory to manage cache coherency across the multiple processors that may have cached copies of cache able memory locations).
However, it does not expressly teach initiating a one-to-all broadcast message from a one of the plurality of host-bus adapters to each member of the set of members ensuring that when the one of the plurality of host-bus adapters requests a write to its local group-coherent memory area, the one-to-all broadcast message maintains temporal memory coherency across all members of the set of members of the coherent group; and, wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence in that reads are not delayed or controlled by semaphores and no semaphores or access enables are required to achieve the temporal coherence of the coherent group.
Wu et al., from analogous art, teaches initiating a one-to-all broadcast message from a one of the plurality of host-bus adapters to each member of the set of members ensuring that when the one of the plurality of host-bus adapters requests a write to its local group-coherent memory area, the one-to-all broadcast message maintains temporal memory coherency across all members of the set of members of the coherent group (See ¶¶ [0052]-[0053], Teaches that when a local write to node subregion is detected, the memory controller automatically broadcasts the write request to each other node's memory controller via the memory-to-memory interconnect).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu et al. into 
One of ordinary skill in the art would have been motivated because it allows one to be able to provide new cache mirroring techniques for use in storage controllers and to provide new ways of controlling access to shared data in DSM systems, particularly those involving storage controllers (See Wu et al. ¶ [0009]).
However, it does not expressly teach wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence in that reads are not delayed or controlled by semaphores and no semaphores or access enables are required to achieve the temporal coherence of the coherent group.
Piry et al., from analogous art, teaches wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence in that reads are not delayed or controlled by semaphores and no semaphores or access enables are required to achieve the temporal coherence of the coherent group (See ¶¶ [0038]-[0039], Teaches that processing apparatus comprising multiple processors which are coupled via a coherent bus fabric with a shared memory region. The coherent bus fabric with cache coherency logic ensure that the data held in the various local caches is kept up-to-date. The cache coherency logic ensures that when one processor updates data in its local cache, any copies of that data in the caches associated with the other processors will be updated in those local caches to ensure coherency).

One of ordinary skill in the art would have been motivated because it allows one to provide a more cost effective solution for enabling the correct behavior for write access requests of the type that require both the cache associated with the originating processing unit and the shared memory to be updated (See Piry et al. ¶ [0015]).

As to claim 4, the combination of Parks and Wu et al. and Piry et al. teaches the method according to claim 1 above. However, it does not expressly teach further comprising ensuring that when the one of the plurality of host-bus adapters requests the write the one-to-all broadcast message maintains temporal memory coherency across all of the set of members of the coherent group including the one of the plurality of host-bus adapters that request the write.
Wu et al., from analogous art, teaches further comprising ensuring that when the one of the plurality of host-bus adapters requests the write the one-to-all broadcast message maintains temporal memory coherency across all of the set of members of the coherent group including the one of the plurality of host-bus adapters that request the write (See ¶ [0099], Teaches that if thread exhibits temporal and spatial locality, a, a write-update cache coherence protocol may be implemented for metadata).

One of ordinary skill in the art would have been motivated because it allows one to be able to provide new cache mirroring techniques for use in storage controllers and to provide new ways of controlling access to shared data in DSM systems, particularly those involving storage controllers (See Wu et al. ¶ [0009]).

As to claim 6, Parks teaches an apparatus, comprising: a data distribution system including a data distribution module and a plurality of host-bus adapters coupled to the data distribution module (See Col. 3 Ln. 36, Teaches that a plurality of memory banks having a shared address Space are coupled to the processors to enable reading and writing data between the processors and memory banks), 
wherein operating the data distribution system includes: defining a coherent group that includes a set of members that includes the plurality of host-bus adapters (See Col. 6 Ln. 48-65 and Fig. 3, Teaches that cache coherency unit 305 operates in conjunction with cache directory 304 to manage cache coherency across the multiple processors that may have cached copies of cache able memory locations); 
(See Col. 4 Ln. 31-42, Col. 5 Ln. 13-26, Col. 6 Ln. 14-67,  Teaches that shared address space so all processors in the multiprocessor system have access to them with Substantially uniform latency. Processors are bidirectionally coupled to shared memory through interconnect network. Cache coherency unit operates in conjunction with cache directory to manage cache coherency across the multiple processors that may have cached copies of cache able memory locations).
However, it does not expressly initiating a one-to-all broadcast message from a one of the plurality of host-bus adapters to each member of the set of members ensuring that when the one of the plurality of host-bus adapters requests a write, to update its local group-coherent memory area, the one-to-all broadcast message maintains temporal memory coherency across all members of the set of members of the coherent group; and, wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence in that reads are not delayed or controlled by semaphores and no semaphores or access enables are required to achieve the temporal coherence of the coherent group.
Wu et al., from analogous art, teaches initiating a one-to-all broadcast message from a one of the plurality of host-bus adapters to each member of the set of members ensuring that when the one of the plurality of host-bus adapters requests a write, to update its local group-coherent memory area, the one-to-all broadcast message maintains temporal memory coherency across all members of the set of members of the coherent group (See ¶¶ [0052]-[0053], Teaches that when a local write to node subregion is detected, the memory controller automatically broadcasts the write request to each other node's memory controller via the memory-to-memory interconnect).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu et al. into Parks to be able to provide new cache mirroring techniques for use in storage controllers and to provide new ways of controlling access to shared data in DSM systems, particularly those involving storage controllers.
One of ordinary skill in the art would have been motivated because it allows one to be able to provide new cache mirroring techniques for use in storage controllers and to provide new ways of controlling access to shared data in DSM systems, particularly those involving storage controllers (See Wu et al. ¶ [0009]).
However, it does not expressly teach wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence in that reads are not delayed or controlled by semaphores and no semaphores or access enables are required to achieve the temporal coherence of the coherent group.
Piry et al., from analogous art, teaches wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence in that reads are not delayed or controlled by semaphores and no semaphores or access enables are required to achieve the temporal coherence of the coherent group (See ¶¶ [0038]-[0039], Teaches that processing apparatus comprising multiple processors which are coupled via a coherent bus fabric with a shared memory region. The coherent bus fabric with cache coherency logic ensure that the data held in the various local caches is kept up-to-date. The cache coherency logic ensures that when one processor updates data in its local cache, any copies of that data in the caches associated with the other processors will be updated in those local caches to ensure coherency).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Piry et al. into the combination of Parks and Wu et al. to provide a more cost effective solution for enabling the correct behavior for write access requests of the type that require both the cache associated with the originating processing unit and the shared memory to be updated.
One of ordinary skill in the art would have been motivated because it allows one to provide a more cost effective solution for enabling the correct behavior for write access requests of the type that require both the cache associated with the originating processing unit and the shared memory to be updated (See Piry et al. ¶ [0015]).

As to claim 7, the combination of Parks and Wu et al. and Piry et al. teaches the apparatus according to claim 6 above. However, it does not expressly teach further comprising a computing, storage or networking element coupled to each of the plurality of host-bus adapters.
Wu et al., from analogous art, teaches further comprising a computing, storage or networking element coupled to each of the plurality of host-bus adapters (See ¶ [0034] and Fig. 1, Teaches that nodes are configured to be storage controllers, which includes to other interconnects that couple that node to devices such as another computer system, a storage system, etc).

One of ordinary skill in the art would have been motivated because it allows one to be able to provide new cache mirroring techniques for use in storage controllers and to provide new ways of controlling access to shared data in DSM systems, particularly those involving storage controllers (See Wu et al. ¶ [0009]).

As to claim 8, the combination of Parks and Wu et al. and Piry et al. teaches the apparatus according to claim 6 above. However, it does not expressly teach further comprising another data distribution module coupled to the data distribution module.
Piry et al., from analogous art, teaches further comprising another data distribution module coupled to the data distribution module (See ¶ [0038], Teaches that multiple processors are coupled with an associated local cache that are used to store a subset of the data held in the shared memory).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Piry et al. into the combination of Parks and Wu et al. and Piry et al. to provide a more cost effective solution for enabling the correct behavior for write access requests of the type that 
One of ordinary skill in the art would have been motivated because it allows one to provide a more cost effective solution for enabling the correct behavior for write access requests of the type that require both the cache associated with the originating processing unit and the shared memory to be updated (See Piry et al. ¶ [0015]).

Claims 2-3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Parks (US 6594736 B1) and Wu et al. (US 20040117562 A1) and Piry et al. (US 20080091884 A1) and further in view of VanDoren et al. (US 6014690 A).

As to claim 2, the combination of Parks and Wu et al. and Piry et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the one-to-all broadcast message is transmitted on a priority channel.
VanDoren et al., from analogous art, teaches wherein the one-to-all broadcast message is transmitted on a priority channel (See Col. 3 Ln. 4-46, Teaches that cache coherency protocol is provided wherein memory references are apportioned into a series of different transactions, with each transaction representing a transition, between processors, memory or serialization points. A priority level is assigned to the channels, where the priority increases as the associated transaction advances in execution).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of VanDoren et al. 
One of ordinary skill in the art would have been motivated because it allows one to provide a symmetric multiprocessing system that minimizes the latency of operations, provides large communication bandwidth, provides low controller occupancy, and can scale to a large number of processors (See VanDoren et al. Col. 2 Ln. 66- Col. 3 Ln. 2).

As to claim 3, the combination of Parks and Wu et al. and Piry et al. and VanDoren et al. teaches the method according to claim 2 above. However, it does not expressly teach wherein the one-to-all broadcast message is transmitted on a priority channel.
VanDoren et al., from analogous art, teaches wherein the one-to-all broadcast message is transmitted on a priority channel (See Col. 3 Ln. 37-42, Teaches that cycles of resource dependencies are eliminated by assigning messages associated with each of the different hops to different channels. A priority level is assigned to the channels, where the priority increases as the associated transaction advances in execution).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of VanDoren et al. into the combination of Parks and Wu et al. and Piry et al. and VanDoren et al. to 
One of ordinary skill in the art would have been motivated because it allows one to provide a symmetric multiprocessing system that minimizes the latency of operations, provides large communication bandwidth, provides low controller occupancy, and can scale to a large number of processors (See VanDoren et al. Col. 2 Ln. 66- Col. 3 Ln. 2).

As to claim 5, the combination of Parks and Wu et al. and Piry et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the coherent group includes multiple priority levels and wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence on each multiple priority level and no semaphores or access enables are required to achieve the temporal coherence of the coherent group.
VanDoren et al., from analogous art, teaches wherein the coherent group includes multiple priority levels and wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence on each multiple priority level and no semaphores or access enables are required to achieve the temporal coherence of the coherent group (See Col. 3 Ln. 37-42, Teaches that priority level is assigned to the channels, where the priority increases as the associated transaction advances in execution).

One of ordinary skill in the art would have been motivated because it allows one to provide a symmetric multiprocessing system that minimizes the latency of operations, provides large communication bandwidth, provides low controller occupancy, and can scale to a large number of processors (See VanDoren et al. Col. 2 Ln. 66- Col. 3 Ln. 2).

As to claim 9, the combination of Parks and Wu et al. and Piry et al. teaches the apparatus according to claim 6 above. However, it does not expressly teach wherein the coherent group includes multiple priority levels and wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence on each multiple priority level and no semaphores or access enables are required to achieve the temporal coherence of the coherent group.
VanDoren et al., from analogous art, teaches wherein the coherent group includes multiple priority levels and wherein the group-coherent memory area in each of the set of members is physically mirrored with a temporal coherence on each multiple priority level and no semaphores or access enables are required to achieve the temporal coherence of the coherent group (See Col. 3 Ln. 37-42, Teaches that priority level is assigned to the channels, where the priority increases as the associated transaction advances in execution).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of VanDoren et al. into the combination of Parks and Wu et al. and Piry et al. to provide a symmetric multiprocessing system that minimizes the latency of operations, provides large communication bandwidth, provides low controller occupancy, and can scale to a large number of processors.
One of ordinary skill in the art would have been motivated because it allows one to provide a symmetric multiprocessing system that minimizes the latency of operations, provides large communication bandwidth, provides low controller occupancy, and can scale to a large number of processors (See VanDoren et al. Col. 2 Ln. 66- Col. 3 Ln. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hohmuth et al. (US 20100023707 A1) teaches a system and method are disclosed wherein a processor of a plurality of processors coupled to shared memory, is configured to initiate execution of a section of code according to a first transactional mode of the processor. The processor is configured to execute a plurality of protected memory access operations to the shared memory within the section of code as a single atomic transaction with respect to the plurality of processors. The processor is further 
Goodman et al. (US 20050177831 A1) teaches hardware resolution of data conflicts in critical sections of programs executed in shared memory computer architectures are resolved using a hardware-based ordering system and without acquisition of the lock variable.
Six et al. (US 6704847 B1) teaches a digital system is provided with a memory (42) that can be shared by two or more data requestors (10, 20). Two modes of access are provided. In a shared access memory (SAM) access mode, all of the data requestors can sequentially access the memory. In a host only memory (HOM) access mode, the memory is connected directly to one of the requestors, such as a host processor (10), so that high bandwidth transfers can be performed. The HOM access mode is entered when a priority assigned to the host processor is set to be higher than a priority assigned to any other requester. Registers for holding the priority assignments can be written by at least one of the requesters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        03/25/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454